Citation Nr: 0208409	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for history of 
sinusitis.

2.  Entitlement to service connection for multiple allergies, 
turbinate surgery.

3.  Entitlement to service connection for acne keloidosis 
nuchae.

4.  Entitlement to service connection for psuedofolliculitis 
barbae.

5.  Entitlement to service connection for dyshydrotic eczema.

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from November 1990 to June 1991.  He served 
in combat duty in Vietnam and in Southwest Asia during 
Operation Desert Storm.  He also served in the reserves and 
had multiple periods of active duty for training (ACDUTRA) 
from June 1978 to July 15, 1990.

The veteran's original claim seeking entitlement to service 
connection for headaches was denied by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO) in a January 1995 rating decision.  He did not appeal 
this decision within one year of the February 6, 1995 
notification.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision that, in part, denied 
service connection for history of sinusitis; multiple 
allergies, turbinate surgery and hypertension on a direct 
basis.  The February 1998 rating decision also denied service 
connection for skin conditions, to include acne keloidosis 
nuchae, psuedofolliculitis barbae (PFB), and dyshydrotic 
eczema, because of exposure to herbicides.  Finally, the 
February 1998 rating decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for tension headaches.

Although the RO has continued to address the veteran's claim 
of service connection for his skin disorders because of 
exposure to herbicides, the Board addressed the potential for 
service connection based on exposure to herbicide in its June 
2000 decision.  At that time it was noted that the veteran 
did not have a disorder entitled to the presumption of 
service connection under 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  The veteran has not 
claimed or argued that his skin disorders are the result of 
exposure to herbicide, therefore, the Board has restated the 
veteran's claims and will address them on the basis of direct 
service connection.

Several other issues arising out of this decision were 
addressed on the merits in the Board decision dated in June 
2000.  The issues now before the Board were remanded for 
further development by the RO.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 17, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing 
testimony has been associated with the record on appeal.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matters addressed in this decision.

3.  Competent evidence does not demonstrate the veteran 
incurred or aggravated sinusitis during active service.

4.  Competent evidence does not demonstrate the veteran 
incurred or aggravated multiple allergies, turbinate surgery 
during active service.

5.  Competent evidence does not demonstrate the veteran 
incurred or aggravated acne keloidosis nuchae during active 
service.

6.  Competent evidence does not demonstrate the veteran 
incurred or aggravated PFB during active service.

7.  Competent evidence does not demonstrate the veteran 
incurred or aggravated dyshydrotic eczema during active 
service.

8.  In January 1995, the RO denied the veteran's claim for 
entitlement to service connection for headaches.

9. The evidence submitted since the 1995 rating decision 
includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Multiple allergies and turbinate surgery were not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  Acne keloidosis nuchae was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001). 

5.  Dyshydrotic eczema was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

6.  The January 1995 rating decision that denied the 
veteran's claim for entitlement to service connection for 
headaches is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 20.1103 (2001).

7.  Evidence submitted since the January 1995 rating decision 
is not new and material and the claim for entitlement to 
service connection for headaches is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - Duties to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to all issues on appeal.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
Supplemental Statements of the Case, and the previous Board 
decision and remand, informed the veteran and his 
representative of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases of the denial of this claims.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.

Although the Board found in its Remand dated in June 2000 
that another medical opinion was necessary, because the 
veteran failed to report to the examinations scheduled or 
reply to requests for further information the Board will 
decide the claim on the record as it stands.  See 38 C.F.R. 
§ 3.655; 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

The Board concludes that VA has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records from the veteran's Vietnam service 
between October 1966 and October 1969 are of record.  A 
history of sinusitis in 1967, with no residuals was noted on 
a July 1969 report of medical history and separation 
examination.  The service medical records from this period of 
service revealed evidence of a skin condition of both feet, 
described as jungle rot, for which service connection is 
currently in effect.  A September 1969 service medical record 
reflected a keloid scar of the right side of the neck for two 
years (the area of a shell fragment wound which is already 
service connected), but also noted problems with hair growth 
on the face.  These service medical records revealed no 
evidence of the remaining conditions for which service 
connection is claimed.

A December 1969 VA examination revealed normal findings of 
the skin, respiratory system, nose, and sinuses.  

Medical records dating from the veteran's periods of reserve 
service addressed a number of the disabilities for which the 
veteran seeks service connection.  Complaints of sinus 
trouble were verified in an August 1984 dental health 
questionnaire.  Nasopharyngeal and sinus complaints were also 
reported on a June 1988 reservist examination.  The veteran 
underwent surgical correction for chronic sinus disease on 
January 16, 1989.  This is not shown to have been a period of 
active duty or ACDUTRA.  His physician's letter to the 
reserves dated in February 1989 informed the reserves that he 
was limited from any reserve activities until around the 
middle or end of February 1989.  The physician also indicated 
that the veteran's exposure to allergens or dust be limited 
so that the benefits of surgery would not be forsaken.  The 
reserves determined that he was not qualified for duty until 
March 1, 1989.  He was noted to be taking Seldane in an April 
1989 annual examination report.  

VA Mental Hygiene clinic records from July 1989 to October 
1990 showed no evidence of physical complaints, except for 
occipital headaches complained about in May 1990.

A December 1990 treatment record, taken during active duty, 
but prior to deployment to the Persian Gulf, gave a history 
of "part of sinus was removed."  Probable sinusitis was 
diagnosed in December 1990, treatment with amoxicillin was 
ordered.  In a January 1991 dental health questionnaire also 
active duty, but pre-deployment, sinus infection was 
diagnosed. 

Service medical records from the veteran's Persian Gulf 
service between November 1990 and June 1991 reveal that the 
veteran was deployed to Northern Saudi Arabia beginning in 
February 1991.  Exposure to desert dust and smoke from 
burning oil fields was documented.  It was also noted that he 
was taking pyridostigmine and ciprofloxacin in February 1991.  
A May 1991 treatment record for complaints of "battle 
fatigue" noted a history of "nose surgery."

A February 1992 dental health questionnaire from his reserve 
records, documented that he was taking sinus medication. 

The report from a November 1994 VA examination for brain 
injuries or disease revealed complaints of problems that 
included chest stiffness and difficulty breathing.  The 
veteran complained of headaches, although the physical 
examination and neurological examination was entirely within 
normal limits.  The diagnosis included headaches, with some 
characteristics of migraine headaches, although not very 
classical in nature and with onset rather late in life.  

The November 1994 VA general medical examination included a 
diagnosis of facial folliculitis on skin examination.  The 
examination of the nose and sinuses diagnosed a history of 
fracture of the nasal septum in 1982, with left turbinate 
hypertrophied (nasal obstruction of the left nostril.)

Pertinent diagnoses rendered in a handwritten report of the 
November 1994 VA examination included left nostril nasal 
obstruction turbinate hypertrophied; mild hypertension in the 
one pill daily assessment and facial folliculitis.

The report from a September 1997 general medical VA 
examination included complaints of sinus problems.  The 
veteran reported he was diagnosed with allergies to many 
things in 1981, following which, he developed a pouch in the 
left turbinate area that were removed in 1986 and again in 
1993 on the right side.  He also complained of becoming 
dyspneic and exhausted by activities like going up one flight 
of stairs or walking a couple of blocks at a normal pace.  
This situation was said to have appeared in 1991, and he 
believed it had worsened.  He also complained of intermittent 
frontal headaches ranging in duration from several hours to 
one full week, blamed on tension, stress, job problems or 
divorce.  The headaches were said to have been present since 
1992 and seemed to be tied to the level of stress and were 
treated with Midrin.  The pertinent diagnoses included 
tension headaches.  The Board observes that the report from a 
September 1997 special examination for respiratory disorders 
was identical to the one generated for this general 
examination.

A special neuropsychological examination of September 1997 
gave a history of exposure to burning oil wells, and Anthrax 
medication while serving in the Persian Gulf.  Current health 
symptoms included sinus problems and severe headaches.  The 
problems that plagued him the most included his sinuses.  
Regarding the onset of these problems, he claimed the 
migraines started since his return from the Gulf War zone.  

The report from the September 1997 special skin examination 
gave a history of rash on his hands, with occasional blisters 
on the sides of hands since the 1970's.  The veteran also 
complained of bumps on the face and in the beard and scalp 
area.  He also complained of pruritus associated with the 
hands, face and scalp lesions.  The diagnoses rendered 
included probable dys-hidrotic eczema; probable PFB and acne 
keloidosis nuchae.  As all lesions appeared to be quiescent 
at the time of the examination, reevaluation was recommended 
at a time when the eruptions recurred as no definite 
diagnosis could be given. 

A second skin evaluation done in November 1997 when the rash 
had recurred resulted in the following diagnoses:  Post-
inflammatory hyperpigmentations in areas of forehead, neck, 
chin and sideburn areas, by history and examination appeared 
to have been acne keloidosi nuchae and PFB.  Both were noted 
to be common conditions in males in the general population.  
These disorders were said to be just as likely as not related 
to service.  Finally diagnosed was post-inflammatory 
hyperpigmentation of the lateral fingers, probably as the 
result of dyshydrotic eczema present in the past.  This was 
said to be a common condition within the general population, 
and as likely as not to be related to his service.  

At his November 1999 hearing before the Board, the veteran 
testified that he had problems with his sinus prior to going 
to the Persian Gulf.  He testified that his sinus condition 
worsened and he was treated for it.  He testified that he 
underwent a sinus surgery right after he returned from the 
Persian Gulf War.  He testified that he also had multiple 
allergies, to include turbinate surgery after he returned 
from the Gulf War.  The veteran further testified that he was 
allergic to cats, dust mites, mold and mildew. 

Regarding his skin claims, he testified that he developed 
folliculitis because of being required to shave during active 
duty.  He testified that he was first treated for skin 
problems, including acne keloidosis, while serving in 
Vietnam.  He testified that he had bumps in the scalp and 
hair, which he believed was seborrheic keratosis.  Regarding 
his headache claim, he testified that he first started 
noticing headaches when he returned from the Persian Gulf.

Service Connection - Law and Regulation

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).  

The Court has held that, in order to prevail in a claim of 
service connection on the merits, there must be: (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2001).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d). 

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (Court held that a witness must 
be competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability. Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2001).

Sinusitis and Allergies

The Board finds that the evidence of record does not support 
a finding that the veteran's sinusitis or multiple allergies, 
turbinate surgery, was incurred or aggravated during the 
veteran's periods of active military service.

The veteran was noted to have a history of sinusitis in 1967; 
however, he separated from service in 1969 without diagnosis 
of sinusitis or allergies.  Subsequent VA examination in 
December 1969 found no abnormalities.  During the interim 
period, when the veteran was periodically on ACDUTRA, the 
medical evidence shows that the veteran was treated medically 
and surgically for chronic sinusitis and allergies.  Shortly 
before being called up to active duty in the Persian Gulf, 
the veteran was noted to have had sinus surgery.  During 
active duty, he was treated for further sinus symptoms and 
sinusitis was diagnosed.  However, subsequent to service the 
veteran has continued to have similar symptomatology.  The 
veteran was shown to have allergies prior to his service in 
the Gulf War.  The course of his treatment has stayed 
essentially the same before, during and subsequent to his 
service.

The medical evidence clearly and unmistakably shows that the 
veteran had chronic sinus and allergy problems prior to his 
second period of active service in the Gulf War.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  There is no competent 
medical evidence that shows an increase in disability of 
sinusitis or allergies with turbinate surgery.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because the disorder 
pre-existed service, absent a showing of aggravation, service 
connection is not in order.

It is now well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion. Allday 
v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Because the veteran failed to report for his scheduled VA 
examinations, the Board must decide the veteran's claim 
without the benefit of an opinion directed squarely at the 
issue of aggravation.  Given the lack of any affirmative 
evidence of aggravation, the Board finds the preponderance of 
the evidence against the claims of entitlement to service 
connection for sinusitis, and multiple allergies, turbinate 
surgery.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Skin Disorders

The evidence concerning the veteran's acne keloidosis nuchae, 
PFB, dyshydrotic eczema preponderates against establishment 
of service connection.  While the evidence shows the current 
existence of these disorders, there is not sufficient 
evidence to demonstrate a link between the current diagnoses 
and the veteran's periods of active service.

The Board notes that the veteran was noted to have problems 
with hair growth on the face during service in September 
1969.  Medical examinations during the intervening years, 
including one in December 1969 found the veteran to have 
normal skin.  There is no subsequent competent evidence of 
PFB until the VA examination of November 1994.  At that time 
the examiner noted that this disorder is common in the 
general population and just as likely as not to be related to 
the veteran's periods of active service.  

Competent evidence does not show any occurrence of acne 
keloidosis nuchae or dyshydrotic eczema during the veteran's 
periods of active service.  The veteran's service medical 
records are also silent as to the existence of the skin 
disorders presently on appeal.  The veteran's testimony that 
the skin disorders of acne keloidosis and dyshydrotic eczema 
began during service in Vietnam is insufficient.  While the 
veteran is competent to testify that he had some type of skin 
disorder, he is not competent to specify what disorder he 
had.  

Additionally, because the medical evidence subsequent to his 
service fails to show any skin disorder for many years, 
continuity of symptomatology is not shown.  The service 
medical records do not show a combination of manifestations 
sufficient to identify chronic skin disease or sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§3.303(b).  Consequently, since the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge and competent evidence that relates the 
present conditions to that symptomatology is required to 
support the claims.  Savage v. Gober, 10Vet. App. 489 (1997).  
No such evidence has been submitted.

The Board concludes that acne keloidosis nuchae, PFB, and 
dyshydrotic eczema were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §3.303 (2000).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection.  Gilbert v. Derwinski, 1Vet. App. 49, 53 
(1990).

New and Material Evidence

Law and Regulation

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received before August 29, 
2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) 
is inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.

The law provided that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective before August 29, 2001).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective before August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that limited the reopening 
of previously denied claims based upon "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims, VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented.  Anglin v. West, 203 F.3d 1343 (2000).

Factual Background

The veteran's claim of entitlement to service connection for 
headaches was denied by the RO in a rating decision dated in 
January 1995.  He was notified of the decision by letter 
dated in February 1995.  There was no appeal perfected during 
the applicable period, therefore that denial became final.

At the time of that decision, the evidentiary record included 
the veteran's service medical records from both periods of 
service, and postservice medical records pertinently the VA 
examinations dated in October 1991 and November 1994.

The veteran's service medical records were silent regarding 
complaint, treatment, or diagnosis of headaches.  The post 
service medical records showed a single complaint for 
occipital headaches in May 1990.  The October 1991 VA mental 
disorders examination was silent regarding complaint, 
history, or diagnosis related to headaches. 

The veteran did complain of headaches during his November 
1994 VA examination.  He reported that he started having 
headaches over a year earlier.  They were felt mainly over 
the head.  They were very strong, pounding in character.  At 
times he felt like screaming.  Usually the headaches lasted 
for one day or so, but there was one time when it lasted for 
a week and one-half.  The frequency was about once in three 
days.  He occasionally had had nausea and vomiting during the 
headaches.  He had no photophobia.  There was a time when he 
had vomiting without any headaches also.  He went to a 
private doctor who had treated him with Midrin, which helped 
a little.  There was no family history of headaches and no 
history of headaches in the past.  The veteran was working as 
a police officer in Baton Rouge.  There was not much tension 
at work or any tension at home.

The examiner found the veteran neurologically within normal 
limits.  The diagnosis was headaches, with some 
characteristics of migraine headaches even though it was not 
very classical and the onset was rather late in life.

Review of the evidence submitted by the veteran since the 
final decision in January 1995 include reports of VA 
examination in September 1997, and the veteran's own 
contentions presented at a Travel Board hearing in November 
1999.

The VA examiner in September 1997 noted the veteran had a 
history of intermittent frontal headaches ranging in duration 
from several hours to one full week, blamed on "tension, 
stress, job problems or my divorce, kids."  The headaches 
had been present since 1992, occurring daily sometimes and 
seemingly tied to the level of stress and treated with Midrin 
with a measure of success.  Tension headaches were diagnosed.

At the hearing in November 1999, the veteran testified that 
he first noticed the headaches shortly after he got back from 
the Gulf War.  He testified that it started with a regular 
headache and then it started getting worse.  People would say 
something to make him upset or excited, the headaches would 
get worse and worse.  He reported that Dr. R. Gold in Baton 
Rouge had determined he had migraine headaches.  The veteran 
reported that he was told they could be caused by a problem 
at work, being stressed out.  He was given medication to keep 
them under control.

Analysis

The Board finds that the evidence submitted since the January 
1995 denial is not new and material evidence sufficient to 
reopen the veteran's claim.  The VA medical records and the 
veteran's allegations are new to the extent that they were 
not of record at the time of the previous rating decision in 
January 1995.  

Upon close review, the Board finds that the new medical 
evidence is not material because it merely serves to show 
that the veteran has current tension headaches.  The evidence 
shows that they developed after the veteran's separation from 
active service and they generally coincide with increased 
stress the veteran experiences do to his job or family.  The 
veteran himself did not testify that the headaches began 
during active service.  The evidence does not show that the 
veteran's current headaches are in any way related to 
service.  Therefore, the medical evidence received since the 
January 1995 rating decision is not new and material.

In summary, the Board finds that the evidence received since 
the January 1995 rating decision either is duplicative of 
evidence previously considered, does not bear directly and 
substantially on the veteran's claim, is cumulative or 
redundant of previously considered evidence, or is not so 
significant that it must be considered with all the evidence 
of record in order to fairly decide the merits of the 
veteran's claim.  Therefore, none of the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Accordingly, the claim 
is not reopened.  38 U.S.C.A. § 5108.  



ORDER

Service connection for history of sinusitis, multiple 
allergies, turbinate surgery, acne keloidosis nuchae, 
psuedofolliculitis barbae, and dyshydrotic eczema, is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for headaches, 
the appeal is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

